Case 1:20-cv-00685-EK-LB Document 18 Filed 02/21/20 Page 1 of 2 PageID #: 127


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
                                                        x
CADDELL DRY DOCK AND REPAIR CO, INC.,                   :
                                                        :
                                     Plaintiff,         :
                                                        :   CASE NO.
- against –                                             :   1:20-cv-0685 (EK-LB)
                                                        :
BOUCHARD TRANSPORTATION CO., INC.,                      :
in personam, BARGE B. NO. 280, in rem, and              :
B. NO. 280 CORP., in personam,                          :
                                                        :
                                     Defendants.        :
                                                        x

 ORDER DEPUTIZING SIMON HARTER, ESQ. TO ACT IN LIEU OF U.S. MARSHAL

        CAME ON FOR CONSIDERATION, Plaintiff, Caddell Dry Dock and Repair Co.,

Inc.’s Ex Parte Motion for an Order Deputizing Steven P. Kalil, President of Plaintiff, to Act

in Lieu of U.S. Marshal in Serving Warrant of Arrest of BARGE B. NO. 280., and the Court

having reviewed the motion and related submissions filed by Plaintiff herein, having

conducted a hearing on February 20, 2020, and having determined that sufficient

circumstances have been demonstrated to warrant the requested relief, finds that Plaintiff’s

Motion should be granted with certain modifications contemplated at the February 20, 2020

appearance on this matter. It is hereby:

        ORDERED that Simon Harter, Esq., attorney of record for Plaintiff, be and is hereby

deputized for the sole purpose of serving the Warrant to Seize A Vessel issued on February

13, 2020; and it is further

        ORDERED that Simon Harter, Esq., having been so deputized, shall post the Verified

Complaint, Order Authorizing Issuance of Warrant of Vessel Arrest, and the Warrant to Seize A

Vessel at a conspicuous spot on the Barge and shall promptly file proof of service of the Warrant;

and it is further
Case 1:20-cv-00685-EK-LB Document 18 Filed 02/21/20 Page 2 of 2 PageID #: 128


       ORDERED that upon such service of the Warrant, Plaintiff shall assume its duties and

responsibilities as Substitute Custodian in accordance with this Court’s Order Appointing

Plaintiff as Substitute Custodian; and it is further

       ORDERED that, upon the execution of the arrest warrant, Plaintiff shall serve the in

personam defendants named in the Verified Complaint as soon as practicable and promptly

file proof of service with this Court; and it is further

       ORDERED that a status conference involving all parties shall be scheduled for March

18, 2020 at 10:00 a.m., unless or one more of the defendants seek an earlier conference.



SO ORDERED.



                                                           /s/ Eric R. Komitee
                                                           ERIC R. KOMITEE
                                                           United States District Judge


Dated: Brooklyn, New York
       February 21 , 2020
